PER CURIAM
*715Jerry Cole ("Movant") appeals the judgment of the Circuit Court of Montgomery County denying his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. His sole point on appeal is the motion court erred in denying his Rule 29.15 motion because his trial counsel was ineffective for failing to request a jury instruction for a lesser-included offense. Finding no error, we affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).